  Case 1:20-cv-00976-CFC Document 7 Filed 07/31/20 Page 1 of 1 PageID #: 251


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

PUFF CORPORATION,

                      Plaintiff
                                                   Case No. 1:20-cv-00976-CFC
       v.

KANDYPENS, INC.

                       Defendant


        MOTION AND [PROPOSED] ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certifications, the undersigned counsel

moves the admission pro hac vice of Sean J. O’Hara of Kercsmar & Feltus PLLC to represent

Defendant KandyPens, Inc. in the above captioned matter. Pursuant to this Court's Revised

Standing Order for District Court Fund effective September 1, 2016, I hereby certify that the

annual fee for pro hac vice admission of $25.00 is being submitted in connection with this

application.


Dated: 7/31/20                                BAYARD, P.A.

                                              /s/ Stephen B. Brauerman
OF COUNSEL:                                   Peter B. Ladig (#3513)
                                              Stephen B. Brauerman (#4952)
Sean J. O’Hara                                600 N. King Street, Suite 400
KERCSMAR & FELTUS PLLC                        Wilmington, DE 19801
7150 East Camelback Road, Suite 285           (302) 655-5000
Scottsdale, AZ 85251                          sbrauerman@bayardlaw.com
(480) 421-1001
(480) 421-1002                                Attorneys for Defendant KandyPens, Inc.
sjo@kflawaz.com


                   IT IS SO ORDERED, this ___ day of _______________ 2020.


                                          __________________________________
                                          The Honorable Colm F. Connolly
                                          United States District Judge
